Citation Nr: 0205338	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  92-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
"child" for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits on the basis that she became 
permanently incapable of self-support before attaining the 
age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945; he died in July 1959.  The appellant in this 
case is his daughter.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the appellant's claim of entitlement to VA benefits as the 
"helpless child" of the veteran.  

The appellant duly appealed the RO determination and in an 
April 1994 decision, Board found that the appellant could not 
be recognized, for purposes of VA benefits, as the veteran's 
child who was permanently incapable of self-support before 
attaining the age of eighteen years.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a March 1999 decision, the Court noted that the 
appellant's claim for VA benefits as the veteran's child had 
been previously and finally denied.  Thus, the Court vacated 
the Board's April 1994 decision and remanded the matter for 
application of the regulations governing the reopening of 
final RO decisions.  

In a January 2000 decision, the Board determined that new and 
material evidence had been submitted and reopened the 
appellant's claim of entitlement to VA benefits as the 
veteran's child.  After considering the claim on the merits, 
the Board determined that the appellant was not entitled to 
recognition as the "child" of the veteran as she had not 
been mentally or physically incapable of self-support prior 
to attaining the age of eighteen.

The appellant again appealed the Board's decision to the 
Court.  While the case was pending before the Court, in March 
2001, the appellant's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand and to Stay Further Proceedings.  
By April 2001 Order, the Court granted the motion, vacated 
the Board's decision, and remanded the matter for 
readjudication consistent with the March 2001 Joint Motion.


FINDINGS OF FACT

1.  The appellant is the unmarried daughter of the veteran.

2.  She was born in September 1957.

3.  The appellant was not mentally or physically incapable of 
self-support prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for recognizing the appellant as a "child" for 
VA benefits purposes on the basis that she was permanently 
incapable of self support before attaining the age of 
eighteen have not been met.  38 U.S.C.A. §§ 101(4)(A)(ii); 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.57(a), 
3.315(a), 3.356 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  That 
law provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
extensive evidentiary development in this case.  There is no 
indication that there are outstanding, pertinent records, nor 
does the appellant so contend.  The Board further notes that 
the appellant has been informed on numerous occasions via 
decisions of the RO, the Board, and Statements of the Case, 
of the evidence of record and the nature of the evidence 
needed to substantiate her claim.  As VA has fulfilled the 
duty to assist, and as the change in law has no additional 
material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v Brown, 4 Vet. App. 384 
(1993).

I.  Factual Background

According to her birth certificate, the appellant was born in 
September 1957.  The veteran is listed as her father.

A letter from a private physician dated in April 1977 
reflects that the appellant was seen in April 1973 for 
treatment of her left knee.  X-rays revealed a very shallow 
sloping patella and lateral femoral condyle.  Exercises were 
recommended, and the appellant was advised of the possible 
need for reconstructive surgery in the future.  During a 
subsequent visit, the appellant's mother reported that the 
appellant had been in severe pain.  The private physician 
noted the appellant "threw her leg around" and opined that 
she was not in severe pain.  The physician noted no localized 
swelling or effusion, although there was minimal tenderness 
along the medial retinaculum.  It was also noted that 
intensive exercises, but not a cast, were indicated.  
Finally, the physician stated that the appellant was 
scheduled for a follow-up visit, but never returned.

Private outpatient reports dated in March 1974 reflect that 
the appellant was treated in an emergency room for chronic 
patella subluxation and was referred to a private physician.  
Outpatient treatment records dated from March through April 
1974 reflect the appellant's right leg was placed in a cast 
for several weeks, and then braces were prescribed for both 
legs.  Surgery of the knees was also recommended.

A Department of Vocation Rehabilitation (DVR) general 
examination report dated in May 1974 relates a medical 
history of complaints about virtually every body system with 
exaggerated pathology, a history of dislocating knees, a home 
environment not conducive to emotional maturity, and 
scoliosis, which was probably causing back pain but would not 
prevent the appellant from employment.  Clinical impressions 
of chronic dislocating knees, emotional immaturity, chronic 
anxiety, and a probable correctable refractive visual problem 
were noted.  Recommendations included an orthopedic 
consultation, an eye examination, a psychological evaluation, 
and a training program for future employment.

An outpatient treatment record dated in June 1974 reflects 
continued treatment for chronic patella subluxation.

Records of treatment from the Division of Children's Medical 
Services, dated in 1975 reflect that the appellant was seen 
in the clinic because she fractured her knee cap and had 
fallen periodically after that.  The treating physician 
recommended physical therapy exercises and that she 
discontinue wearing leg braces.  The physician also 
recommended surgery but only after the appellant received 
psychiatric treatment.  An undated private treatment report 
indicates that the appellant was not cooperating with her 
physical therapist, and that she continued to wear braces on 
her legs despite the physician's advice to the contrary. 

A private psychiatric examination report dated in April 1975 
relates that the appellant complained of chronic intermittent 
subluxation of the kneecap and denied any emotional problems.  
The appellant reported that she had been doing volunteer work 
at a local convenience store and had been doing housework for 
a neighbor.  The physician found the appellant's mother was 
extremely possessive and reinforced the appellant's physical 
illness in order to continue their mutual dependency.  As to 
the appellant, the physician found that she was angry, 
temperamental, rebellious, extremely hostile, negativistic, 
and uncooperative.  No hallucinations or delusions were 
present, but emotional problems were displaced to her 
physical handicap, her knees.  The physician opined that the 
degree of disability was very much in question, as there was 
a great tendency to maximize her actual disability for 
secondary gain.  An impression of schizophrenia, latent type, 
based in part on the displacement of emotional problems 
through physical illness, and signs and symptoms suggestive 
of hysterical type conversion.  The prognosis was fair to 
guarded.

A letter dated in May 1975 from a private physician relates 
that the appellant had been seen about a year earlier at the 
Children's Medical Services Clinic and had been discharged 
because she had refused to cooperate with her physical 
therapist.

A private outpatient treatment record dated in June 1975 
reflects the appellant was found to be schizophrenic by a 
psychiatrist, and the psychiatrist had recommended against 
surgery, feeling that the appellant was not manageable.

A letter from a private physician dated in June 1975 
indicates that the appellant reported having a dispute with 
another physician, that she had a history of bilateral knee 
cap dislocations, that she was wearing two braces, and that 
her right knee still tended to dislocate even though she had 
not bent it in over a year.

An outpatient treatment record dated in July 1975 relates 
that the appellant sought surgery on her left knee from a 
private physician, but no evidence of subluxation or 
dislocation of the patella was found.  The physician reported 
that he had been told that the appellant had a personality 
disorder, and that no treatment was given because the 
appellant had a suitable splint on her left leg.

An August 1975 report of the appellant's functional capacity 
relates that the appellant's upper extremities were normal 
and that she was capable of doing sedentary work.  An 
outpatient report from a private physician, also dated in 
August 1975, relates that surgery was canceled because the 
DVR was no longer willing to pay for it due to the 
appellant's lack of cooperation.

Treatment records dated from May to October 1975 indicate the 
appellant and her mother continued to refuse psychiatric 
treatment.

In an October 1975 letter, a private physician reported that 
the DVR had referred the appellant to him because she had 
been unreceptive to surgery, and that he had seen the 
appellant six times.  He related that the appellant's 
attitude had improved and that she was willing to undergo 
surgery.

An April 1976 letter from a private physician reflects the 
appellant was treated in March and April 1976 for dislocating 
kneecaps.  The physician recommended against surgery 
primarily because of the appellant's background, but 
indicated that it could have a place in her rehabilitation 
following psychiatric treatment.  He also indicated that he 
did not feel the appellant could be gainfully employed.

In a September 1976 letter, a private physician reported that 
he had treated the appellant for a sprained right wrist.  The 
appellant reported that while babysitting for another person, 
she had sprained her right wrist while moving furniture.  The 
appellant reported going to a hospital for treatment and 
being told that X-rays were normal and that she had sprained 
her wrist.  After experiencing continued pain, and since she 
worked as a volunteer at another hospital, the appellant 
reported going to the emergency room there where she was told 
that she had possible nerve damage.  The physician found some 
limitation of motion, and felt that it was due to pain and 
malingering.  The physician indicated that he had recommended 
a nerve conduction study and had referred the appellant to a 
private orthopedist.

Outpatient treatment records from a private orthopedist 
reflect the appellant was treated for tendonitis and 
traumatic synovitis of the right wrist on two occasions in 
September 1976.  During the later visit, the physician found 
the appellant had been doing well and had full range of 
motion in the right wrist.

A December 1976 letter from a private physician indicates 
that nerve conduction studies of the right wrist revealed no 
abnormalities of the peripheral nerve.

A March 1977 statement from a private physician reflects the 
appellant was treated for recurrent dislocation of the left 
patella.  No evidence of subluxation or dislocation of the 
left knee patella was found and no treatment was rendered.

A VA psychiatric examination dated in May 1977 reflects the 
appellant was oriented, in good contact and rather pale, but 
normally nourished and developed.  The examiner found no 
definite psychiatric disability.  The examiner found that due 
to her disability, the appellant had developed a passive 
dependency with a slight hysterical component in which she 
blamed doctors for her problems rather that assume 
responsibility for them.  Diagnoses of passive dependent 
personality and possible familial myotonia were noted.

A VA orthopedic examination, also dated in May 1977, reflects 
the appellant was wearing a brace on the right leg, which 
maintained her leg in full extension, and an elastic support 
on the left leg, which had full range of motion.  The 
examiner reported that he did not understand the lack of 
motion of the right knee joint, as he found no evidence of a 
rupture of the juncture of the patella tendon at the tibial 
tuberosity.  X-rays of the knees revealed no bony 
abnormalities and some superior displacement of the right 
patella.  Diagnoses of absence of motion of the right knee 
joint, etiology unknown, although possibly related to 
prolonged casting in a hyperextension position; and a history 
by parent of tendency of the patella to dislocate, but no 
tendency to do so on moderate medial and lateral pressure 
during examination, were noted.

A May 1979 X-ray report of the left knee revealed no 
fracture, dislocation, or soft tissue abnormality.

A February 1980 statement from a private physician reflects 
the appellant was being followed for marked scoliosis and had 
to wear a brace continuously.

Private hospital records dated from February 1978 to March 
1987 reflect treatment for back and flank pain, reflux, mild 
dermatitis, and a furuncle on the right thigh. 

A March 1986 letter from a private physician reflects the 
appellant had experienced bilateral dislocation of the 
patella for quite some time.  The physician noted the 
appellant reported that she had been told at one time that 
she had polio.  The physician noted the patella on the right 
was loose and painful with crepitus.  The left patella was 
easily dislocated.  An increased Q angle on both sides with 
rather marked valgus deformity of both knees was noted.  
Proper fitting braces were recommended and possible surgical 
procedures were discussed.

Private treatment records dated from June 1986 to October 
1988 reflect treatment for asthma and back pain.  An April 
1988 radiology report revealed an essentially normal left 
foot and a June 1988 chest X-ray revealed mild scoliosis.  An 
October 1988 radiology report reflects a normal upper 
gastrointestinal series.

A July 1988 statement from a private physician reflects 
diagnoses of hiatal hernia and bronchial asthma.  It was 
noted the appellant was able to manage benefit payments.

A December 1988 private history and physical examination 
reflects impressions of restrictive lung disease, probable 
hyper-reactive airways disease, sinusitis, scoliosis, 
bilateral knee braces, and gastroesophageal reflux and 
esophagitis.  A chest X-ray revealed mild scoliosis to the 
right and hyperaeration of the lungs consistent with asthma.

Private treatment records dated from February 1989 to August 
1991 reflect treatment for asthma and sinusitis as well as 
surgical aspiration of two ovarian cysts in August 1991.

Private treatment records from an additional physician dated 
from April 1990 to June 1990 reflect impressions of 
scoliosis, myofascial pain syndrome, asthma, reversible 
airway disease, and restrictive lung disease.  A June 1990 
notation from the physician reflects the appellant was too 
much of a medical risk because of the number of physicians 
she was seeing, and opined that she enjoyed seeing multiple 
physicians.  The physician stated he did not feel the 
appellant would benefit from his care.

In July 1991, a private physician reported that the he had 
been treating the appellant since 1989, and that she had been 
totally and permanently disabled since that time.  Additional 
private medical records show treatment for several 
disabilities, primarily asthma, from 1987 to 1991.

A July 1991 letter from a private physician to VA reflects 
the appellant was referred to his office for surgical 
services on several occasions by private medical doctors.  
Findings of mild reflux esophagitis and an ovarian cyst were 
noted.  The physician noted that surgery was canceled after a 
June 1991 repeat ultrasound failed to show a cyst and the 
appellant had not been treated since that time.

In January 1992, the appellant testified during a hearing 
conducted at the RO.  The appellant related that she had quit 
school between the eighth and ninth grade due to her 
disabilities, which included bilateral episodic subluxation 
of the patella, asthma, and a low back disability.  As to 
asthma, the appellant stated that she had it prior to age 
eighteen, but it was not diagnosed until 1985.  She asserted 
that she did not work prior to her eighteenth birthday and 
that she did volunteer work about three hours a day twice a 
week at a local hospital, but quit after about one year 
because of her disabilities.

Private treatment records dated in February 1994 reflect 
treatment for knee pain and shortness of breath.  Various 
assessments of exacerbation of chronic obstructive pulmonary 
disease, acute asthma, questionable pneumonia, chest pain, 
osteoporosis by history, degenerative joint disease, 
noncompliance with medications and follow-ups, cardia 
arrhythmia, near syncopal episodes, and adult onset diabetes 
mellitus were noted.  A February 1994 radiology report of the 
left knee revealed no acute bony abnormality.

II.  Law and Regulations

Under the applicable criteria, the term "child" includes an 
unmarried person, who before reaching the age of 18 years, 
became permanently incapable of self-support by reason of 
physical or mental defects.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57, 3.356.  

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  38 
C.F.R. § 3.356(b).  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Id.  Rating criteria applicable to disabled veterans 
are not controlling in determining whether an appellant is 
capable of self support.  Id.  However, the Court has held 
that the requirement to provide reasons and bases under 
38 U.S.C.A. § 7104(d)(1) and the equipoise doctrine set forth 
at 38 U.S.C.A. § 5107(b) remain applicable.  Dobson v. Brown, 
4 Vet. App. 443, 445 (1993).

Principal factors for consideration are:  (1) The fact that a 
claimant is earning his own support is prima facie evidence 
that he or she is not incapable of self-support.  Incapacity 
for self-support will not be considered to exist when the 
child by his own efforts is provided with sufficient income 
for his or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided, the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injures that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapacity of self-support 
otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent of and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  Id.

The Court has held that "an adjudicatory body's focus of 
analysis" in such cases "must be on the claimant's 
condition at the time of his or her 18th birthday . . . ."  
The Court also noted that the Board "must make an initial 
determination as to the claimant's condition at the 
delimiting age.  If the claimant is shown to have been 
capable of self-support at 18, the Board need go no 
further."  The Court further noted that "[i]f however, the 
record reveals that he or she was permanently incapable of 
self-support at 18, the Board must point to evidence that her 
condition has changed since that time."  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993); see also Golliday v. Brown, 7 Vet. 
App 249, 255 (1994).

III.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that the appellant was capable of self-
support at the age of 18; thus, she is not entitled to 
recognition as the veteran's "child" for purposes of 
entitlement to VA benefits.  

As noted above, the issue which must be resolved in this case 
is whether the appellant was permanently incapable of self-
support by reason of mental or physical disability at the 
time of her eighteenth birthday.  Dobson, supra.  In this 
case, the appellant was born in September 1957 and attained 
the age of 18 in September 1975.  Thus, evidence discussing 
her condition during that period is of primary importance.  

In that regard, the medical evidence of record reflects that 
the appellant's primary disabilities prior to her eighteenth 
birthday were scoliosis, periodic bilateral subluxation of 
the patella, and a psychiatric disability.  However, the 
preponderance of the evidence indicates that such conditions 
did not render her permanently incapable of self-support.  

The record shows that the appellant repeatedly sought 
treatment for her physical complaints, including subluxation 
and severe pain of the knees.  However, the objective 
findings contained in the majority of these reports failed to 
corroborate the appellant's claims of severe disability and 
reflect a refusal on her part to participate in ameliorative 
therapy.  For example, in an April 1977 letter, a physician 
noted that physical examination revealed no abnormality of 
the knee but for minimal tenderness; he concluded that the 
appellant was not in severe pain, as she claimed.  Likewise, 
a May 1974 examination report notes that the appellant had a 
history of complaints about virtually every body system with 
exaggerated pathology.  In an April 1975 examination report, 
the examiner opined that the degree of the appellant's 
disability was very much in question, as there was a great 
tendency to maximize her actual disability for secondary 
gain.  On examination in July 1975, examination revealed no 
evidence of subluxation or dislocation of the patella.  An 
August 1975 record shows that the appellant was determined to 
be capable of performing sedentary work.  The Board has 
considered the evidence which shows that a registered nurse 
indicated in May 1975 that the appellant's ability to work 
was "near to impossible right now"; however, the statement 
was qualified as to time and the nurse did not indicate that 
the appellant was permanently incapable of supporting 
herself.  Based on this evidence, the Board must conclude 
that the appellant's physical disabilities, while 
symptomatic, did not render her permanently incapable of self 
support prior to her eighteenth birthday.  In fact, the 
record contains no medical opinion to the contrary.  

The record also shows that the appellant was diagnosed with a 
psychiatric disability prior to her eighteenth birthday.  In 
a May 1974 examination report, the appellant was described as 
emotionally immature and noted to have chronic anxiety.  
However, the examiner determined that such conditions, even 
when considered in connection with her physical complaints, 
would not prevent the appellant from employment.  In an April 
1975 psychiatric examination report, it was noted that 
although the appellant was rebellious, hostile, and 
uncooperative, no hallucinations or delusions were present.  
The physician indicated that the degree of the appellant's 
disability was very much in question, as she had a great 
tendency to maximize her actual disability for secondary 
gain.  The impression was schizophrenia, latent type.  
However, the examination report contains no indication that 
such condition rendered the appellant incapable of self 
support.  In addition, the record shows that she and her 
mother refused psychiatric treatment.  Based on the 
foregoing, the Board finds that the evidence fails to support 
the conclusion that the appellant was permanently incapable 
of self support due to mental or physical defect at the time 
of her eighteenth birthday.  

In reaching this decision, the Board has considered the fact 
that the appellant was not employed (but for various 
volunteer jobs) prior to her eighteenth birthday and that she 
was in receipt of benefits from SSA.  However, the applicable 
regulation provides that lack of employment of the child 
prior to age 18 or thereafter should not be considered a 
major factor, unless it is shown that it was due to physical 
or mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  

In this case, although the appellant was not working prior to 
age 18, the preponderance of the evidence shows that she was 
not working because of choice and the indulgence of family, 
and not because of a physical or mental defect.  For example, 
in a May 1974 examination report, it was noted that although 
the appellant was emotionally immature due to her home 
environment, and had chronic dislocating knees and scoliosis, 
such conditions would not prevent her from employment; 
rather, it was recommended that she enter a training program 
for future employment.  It is also noted that in an April 
1975 examination report, the examiner found the appellant's 
mother to be extremely possessive and noted that she 
reinforced the appellant's physical illness in order to 
continue their mutual dependency.  Thus, it appears that the 
appellant's lack of employment was due in large part to 
indulgence of family.  The Board has considered the 
appellant's receipt of SSA benefits, but notes that such 
fact, while relevant, does not provide a basis to conclude 
that she was permanently incapable of self support prior to 
her eighteenth birthday, particularly in light of the medical 
evidence of record which clearly shows that the majority of 
medical professionals who examined her prior to her 
eighteenth birthday felt that employment was not precluded.   

Although the Board has afforded particular consideration to 
the medical evidence of record dated prior to the appellant's 
eighteenth birthday, a careful review of the medical evidence 
of record dated since that time has also been accomplished.  
Evidence relating treatment administered subsequent to her 
eighteenth birthday is relevant to the extent that it may 
shed light upon her capacity for self-support prior to 
attaining the age of eighteen.  After reviewing this 
evidence, however, the Board finds that none contains an 
opinion or otherwise support the conclusion that the 
appellant was permanently incapable of self support on or 
before her eighteenth birthday.  

For example, the Board is cognizant of the July 1991 
statement from a private physician reflecting that he had 
treated the appellant since 1989, and that she had been 
totally incapable of self-support since that time.  However, 
the physician's conclusion relates to the appellant's 
capacity more than thirteen years after the relevant time 
period, and incorporates disabilities that arose after her 
eighteenth birthday.  Therefore, his statement is not 
relevant to the issue of the appellant's capacity for self-
support prior to her eighteenth birthday.

In sum, the Board finds that the record does not demonstrate 
that the appellant became permanently incapable of self 
support on or before her 18th birthday in September 1975.  
Although she had symptomatic knee, back and psychiatric 
disorders prior to her 18th birthday, the record does not 
establish that such symptoms rendered her permanently 
incapable of self-support at that time.  The record also does 
not contain clinical evidence or opinion from which it can 
otherwise be concluded that the criteria of 38 C.F.R. § 3.356 
were met.  Evidence that the appellant was unemployable or 
incapable of self-support at some later point in time is not 
material to the issue presented here.  

As the preponderance of the evidence is against the 
appellant's claim for VA benefits on the basis of permanent 
incapacity for self-support before attaining the age of 18, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
38 U.S.C.A § 5107 (West 1991 & Supp. 2001)).


ORDER

The claim of entitlement to recognition of the appellant as 
the veteran's "child" for VA benefits purposes on the basis 
that she became permanently incapable of self-support before 
attaining the age of 18 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

